          Case 2:18-at-01552 Document 3 Filed 10/03/18 Page 1 of 4


 1   Scott H. Angstreich*                                Marc R. Lewis (CA SBN 233306)
     Brendan J. Crimmins*                                LEWIS & LLEWELLYN LLP
 2   Rachel Proctor May*                                 505 Montgomery Street, Suite 1300
     KELLOGG, HANSEN, TODD, FIGEL, &                     San Francisco, CA 94111
 3   FREDERICK, P.L.L.C.                                 (415) 800-0591
     1615 M Street NW, Suite 400                         mlewis@lewisllewellyn.com
 4   Washington, DC 20036
     (202) 326-7900                                      Attorney for Plaintiffs American Cable
 5   sangstreich@kellogghansen.com                       Association, CTIA – The Wireless
     bcrimmins@kellogghansen.com                         Association, NCTA – The Internet &
 6   rmay@kellogghansen.com                              Television Association, and USTelecom – The
                                                         Broadband Association
 7   Attorneys for Plaintiffs CTIA – The Wireless
     Association and USTelecom – The Broadband           Matthew A. Brill*
 8   Association                                         Matthew T. Murchison*
                                                         Adam J. Tuetken*
 9   Jeffrey A. Lamken*                                  LATHAM & WATKINS LLP
     MOLOLAMKEN LLP                                      555 Eleventh Street NW, Suite 1000
10   The Watergate, Suite 600                            Washington, DC 20004
     600 New Hampshire Ave., NW                          (202) 637-2200
11   Washington, DC 20037                                matthew.brill@lw.com
     (202) 556-2000                                      matthew.murchison@lw.com
12   jlamken@mololamken.com                              adam.tuetken@lw.com
13   Attorney for Plaintiff American Cable               Attorneys for Plaintiff NCTA – The Internet &
     Association                                         Television Association
14

15                                                       *Pro hac vice motion to be filed
16

17                        IN THE UNITED STATES DISTRICT COURT

18                     FOR THE EASTERN DISTRICT OF CALIFORNIA

19
     AMERICAN CABLE ASSOCIATION,                                 Case No. _____________
20   CTIA – THE WIRELESS ASSOCIATION,
     NCTA – THE INTERNET & TELEVISION
21   ASSOCIATION, and USTELECOM – THE                            NOTICE OF MOTION AND
     BROADBAND ASSOCIATION, on behalf of                         MOTION FOR PRELIMINARY
22   their members,                                              INJUNCTION
23                            Plaintiffs,
                                                                 Date: ________
24               v.                                              Time: ________
                                                                 Courtroom: ________
25   XAVIER BECERRA, in his official capacity                    Judge: ________
     as Attorney General of California,
26
                              Defendant.
27

28


                            Notice of Motion and Motion for Preliminary Injunction
            Case 2:18-at-01552 Document 3 Filed 10/03/18 Page 2 of 4


 1             PLEASE TAKE NOTICE that on Wednesday, November 14, 2018 at10:00 AM or as

 2   soon as shall be heard thereafter in Courtroom ____ of the United States District Court, Eastern

 3   District, Robert T. Matsui Federal Courthouse, at 501 I Street, Sacramento, California 95814,

 4   Plaintiffs American Cable Association, CTIA – The Wireless Association, NCTA – The Internet

 5   & Television Association, and USTelecom – The Broadband Association (“Plaintiffs”) will

 6   move for an order preliminarily enjoining XAVIER BECERRA (“Defendant”), in his official

 7   capacity as Attorney General of California, from enforcing SB 822. Specifically, Plaintiffs ask

 8   the Court to enjoin Defendant from enforcement of:

 9             a. California Civil Code §§ 3100 – 3104 or, in the alternative,

10             b. California Civil Code §§ 3101(a)(3), (5), (6), and (9).

11             Furthermore, pursuant to the Notice of Related Cases filed concurrently with this

12   motion, Plaintiffs request that this hearing be coordinated with the United States Department of

13   Justice’s hearing on November 14, 2018, in the case entitled United States v. California, No.

14   2:18-cv-2660-JAM-DB, which involves the same or nearly identical issues presented in this

15   matter.

16             Plaintiffs base their motion on this notice, the accompanying memorandum of points and

17   authorities, the accompanying declarations of Ken Klaer and Joe Ruszkiewicz, the pleadings

18   and papers on file in this action, any matters that may be subject to judicial notice, and such

19   argument as may be heard on this motion by the Court.

20

21

22

23

24

25

26

27

28

                                Notice of Motion and Motion for Preliminary Injunction
           Case 2:18-at-01552 Document 3 Filed 10/03/18 Page 3 of 4


 1   Dated: October 3, 2018

 2
                                                            /s/    Marc R. Lewis
 3    Scott H. Angstreich*                                  Marc R. Lewis (CA SBN 233306)
      Brendan J. Crimmins*                                  LEWIS & LLEWELLYN LLP
 4    Rachel Proctor May*                                   505 Montgomery Street, Suite 1300
      KELLOGG, HANSEN, TODD,                                San Francisco, CA 94111
 5      FIGEL & FREDERICK, P.L.L.C.                         (415) 800-0591
      1615 M Street NW, Suite 400                           mlewis@lewisllewellyn.com
 6    Washington, DC 20036
      (202) 326-7900                                        Attorney for Plaintiffs American Cable
 7    sangstreich@kellogghansen.com                         Association, CTIA – The Wireless
      bcrimmins@kellogghansen.com                           Association, NCTA – The Internet &
 8    rmay@kellogghansen.com                                Television Association, and USTelecom –
                                                            The Broadband Association
 9    Attorneys for Plaintiffs CTIA – The Wireless
      Association and USTelecom – The
10    Broadband Association                                 Matthew A. Brill*
                                                            Matthew T. Murchison*
11                                                          Adam J. Tuetken*
      Jeffrey A. Lamken*                                    LATHAM & WATKINS LLP
12    MOLOLAMKEN LLP                                        555 Eleventh Street NW, Suite 1000
      The Watergate, Suite 600                              Washington, DC 20004
13    600 New Hampshire Ave., NW                            (202) 637-2200
      Washington, DC 20037                                  matthew.brill@lw.com
14    (202) 556-2000                                        matthew.murchison@lw.com
      jlamken@mololamken.com                                adam.tuetken@lw.com
15
      Attorney for Plaintiff American Cable                 Attorneys for Plaintiff NCTA – The Internet
16    Association                                           & Television Association
17

18   *Pro hac vice motion to be filed
19

20

21

22

23

24

25

26

27

28

                                                        2
                              Notice of Motion and Motion for Preliminary Injunction
           Case 2:18-at-01552 Document 3 Filed 10/03/18 Page 4 of 4


 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that, on October 3, 2018, I electronically submitted the attached

 3   document to the Clerk’s Office using the U.S. District Court for the Eastern District of

 4   California’s Electronic Document Filing System (ECF) and will include this motion with the

 5   Summons and Complaint to be served on Defendant in this case.

 6

 7
                                                             /s/   Marc R. Lewis
 8                                                           Marc R. Lewis (CA SBN 233306)
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                              Notice of Motion and Motion for Preliminary Injunction
